Title: From George Washington to Henry Knox, 10 January 1788
From: Washington, George
To: Knox, Henry

 

My dear Sir,
Mount Vernon Jany 10th 1788

I beg you to accept of my thanks for your obliging favor of the 11th Ult.; which, owing to the dullness of the season, and want of matter to amuse you, has lain unacknowledged till this time.
Three States—to wit—Pensylvania New Jersey, and Delaware having adopted the New Constitution in so decisive a manner and those of New Hampshire, Massachusetts & Connecticut having discovered such favourable sentiments of it, places the final Success of it, in my judgment, upon unequivocal ground. Maryland, most unquestionably, will adopt it; from No. Carolina (so far as accts have been received in this quarter) the disposition of the People towards it is favourable; from the States South of it I have no direct intelligence; but in the Situation Georgia is, nothing but insanity, or a desire of becoming the Allies of the Spaniards or Savages, can disincline them to a Governmt which holds out the prospect of relief from its present distresses. The opposition in this State, tho’ headed by very influencial characters, is not, in my opinion (tho’ I may be an incompetent judge, never going from home, & seeing nobody except those who call upon me) much to be apprehended. My opinion of the matter is, that the New form on the final decision in our Convention, will be acceded to by a large majority. The determination of New York, of all others, seems most problematical; and yet, I can hardly entertain an idea that She will be disposed to stand alone, or with one or two others, if the States bordering on her should Confederate.
Whether War or Peace will be the issue of the dispute between France and England, seems as yet undecided. If the former, we shall certainly get involved, unless there is energy enough in Government to restrain our People within proper bounds; and that the power of the present Government is inadequate to accomplish this, I believe none will deny.
Mrs Washington joins me in offering compliments of congratulation to Mrs Knox and yourself on the increase of yr family by the birth of a son, and I pray you to accept the acknowledgment of my sense of the honor you have conferred on me by giving him my name. I hope he will live to enjoy it long after I have

taken my departure for the world of Spirits and that he may prove a blessing and comfort to you both in your declining years. With sentiments of the greatest esteem & regard I am—My dear Sir Yr Most Obedt & Affecte friend

Go: Washington


P.S. Colo. Humphreys has lost no flesh since he came to Virginia. He undertakes a journey to morrow with me to the upper falls of this River whither I am called on business of the Potomack Company. How far this ride—The cold weather &ca may effect a change can best be determined after our return in about ten days.

